UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (MARK ONE) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2013 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-54983 JH DESIGNS, INC. (Exact name of registrant as specified in its charter) Nevada None (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 11271 Ventura Blvd., Suite 511 Studio City, California 91604 (Address of principal executive offices, zip code) (818) 472-6001 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Exchange Act Rule 12b-2 of the Exchange Act): Yes o No x APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes o No o APPLICABLE ONLY TO CORPORATE ISSUERS As of November 18, 2013, there were 196,900,000 shares of common stock, $0.001 par value per share, outstanding. JH DESIGNS, INC. (A Development Stage Company) QUARTERLY REPORT ON FORM 10-Q FOR THE PERIOD ENDED SEPTEMBER 30, 2013 INDEX Index Page Part I. Financial Information Item 1. Financial Statements Consolidated Balance Sheets as of September 30, 2013 (Unaudited) and December 31, 2012. F-1 Consolidated Statements of Operations for the Three Months Ended September 30, 2013 and 2012, for the Nine months Ended September 30, 2013 and 2012, and for the Period from February 19, 2009 (Inception) through September 30, 2013 (Unaudited). F-2 Consolidated Statement of Stockholders’ Deficit for the Period from February 19, 2009 (Inception) through September 30, 2013 (Unaudited). F-3 Consolidated Statements of Cash Flows for the Nine months Ended September 30, 2013 and 2012, and for the Period from February 19, 2009 (Inception) through September 30, 2013 (Unaudited). F-4 Notes to Financial Statements (Unaudited). F-5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 4 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 11 Item 4. Controls and Procedures. 12 Part II. Other Information Item 1. Legal Proceedings. 13 Item 1A. Risk Factors. 13 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 13 Item 3. Defaults Upon Senior Securities. 13 Item 4. Mine Safety Disclosures. 13 Item 5. Other Information. 13 Item 6. Exhibits. 14 Signatures 15 2 CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS This Quarterly Report on Form 10-Q of JH Designs, Inc., a Nevada corporation (the “Company”), contains “forward-looking statements,” as defined in the United States Private Securities Litigation Reform Act of 1995. In some cases, you can identify forward-looking statements by terminology such as “may”, “will”, “should”, “could”, “expects”, “plans”, “intends”, “anticipates”, “believes”, “estimates”, “predicts”, “potential” or “continue” or the negative of such terms and other comparable terminology. These forward-looking statements include, without limitation, statements about our market opportunity, our strategies, competition, expected activities and expenditures as we pursue our business plan, and the adequacy of our available cash resources. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements. Actual results may differ materially from the predictions discussed in these forward-looking statements. The economic environment within which we operate could materially affect our actual results. Additional factors that could materially affect these forward-looking statements and/or predictions include, among other things: the volatility of housing prices, the possibility that we will not receive sufficient customers to grow our business, the Company’s need for and ability to obtain additional financing, the exercise of the majority control the Company’s sole officer and director holds of the Company’s voting securities, other factors over which we have little or no control; and other factors discussed in the Company’s filings with the Securities and Exchange Commission (“SEC”). Our management has included projections and estimates in this Form 10-Q, which are based primarily on management’s experience in the industry, assessments of our results of operations, discussions and negotiations with third parties and a review of information filed by our competitors with the SEC or otherwise publicly available. We caution readers not to place undue reliance on any such forward-looking statements, which speak only as of the date made. We disclaim any obligation subsequently to revise any forward-looking statements to reflect events or circumstances after the date of such statements or to reflect the occurrence of anticipated or unanticipated events. 3 PART I. FINANCIAL INFORMATION ITEM 1. CONSOLIDATED FINANCIAL STATEMENTS. JH Designs, Inc. (A Development Stage Company) Consolidated Balance Sheets September 30, December 31, (Unaudited) ASSETS CURRENT ASSETS Cash $ $ Total current assets FIXED ASSETS Computer equipment Less accumulated depreciation ) ) Total fixed assets - OTHER ASSETS Security deposit Total Assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES: Line of credit $ $ Accounts payable and accrued expenses Notes payable Advances from the majority stockholder and Chief Executive Officer Total current liabilities STOCKHOLDERS' DEFICIT Preferred stock: $0.001 par value; 25,000,000 shares authorized; none issued or outstanding - - Common stock: $0.001 par value; 300,000,000 shares authorized; 196,900,000 shares issued and outstanding Additional paid-in capital ) ) Deficit accumulated during the development stage ) ) Total stockholders' deficit ) ) Total Liabilities and Stockholders' Deficit $ $ See accompanying notes to the consolidated financial statements. F-1 JH Designs, Inc. (A Development Stage Company) Consolidated Statements of Operations For the Three Months Ended For the Three Months Ended For the Nine Months Ended For the Nine Months Ended For the Period from February 19, 2009 (inception) through September 30, 2013 September 30, 2012 September 30, 2013 September 30, 2012 September 30, 2013 (Unaudited) (Unaudited) (Unaudited) (Unaudited) (Unaudited) Revenues earned during the development stage $
